Read,

of counsel for the defendant, doubted whether such was the intention of the law; but supposed it was *25intended for a class of cases where administrators, executors, and trustees might be ordered to sell, in order to effect the object of the trusts, &c.
The Chancellor observed, that such powers already resided in this Court, the Court possessing the same powers as the English Court of Chancery. The law must therefore have been intended to meet other cases, of which this seems to be one.
The order moved for was entered.
Note. It appears from Chancellor Ridgely’s note of this case, that upon the affirmance by the High Court of Errors and Appeals, of the decree in the cause out of which the above reported proceedings arose, no order of that Court was made remanding the record to the Court of Chancery. A copy of the decree of affirmance, under the seal of the Court of Appeals, was filed in this Court, and thereupon an attachment for the non-performance of the decree was taken. This attachment was, upon motion to the Chancellor, set aside, it being considered by him that as the record from the Court of Appeals contained no order remanding the same, the cause was not in this court. At the next ensuing term of the Court of Appeals, June 1817, the proper order was obtained and entered in this Court, whereupon an alias attachment was sued out, and the proceedings had which are above reported.